     Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

KAREN CONSIGLIO,

            Plaintiff,

      -v-                               6:19-CV-1080

NEW YORK STATE CIVIL
SERVICE COMMISSION,
NEW YORK STATE OFFICE
FOR PEOPLE WITH
DEVELOPMENTAL
DISABILITIES, RICHARD
CIULLA, in his official capacity,
ANATAPUR PANDURANGA,
in his official capcitiy,
ANATAPUR PANDURANGA,
individually, RICHARD
CIULLA, individually, and
DEPARTMENT OF CIVIL
SERVICE,

            Defendants.

--------------------------------

APPEARANCES:                            OF COUNSEL:

DEREK SMITH LAW GROUP, PLLC             RACHEL ALLEN, ESQ.
Attorneys for Plaintiff
One Penn Plaza, 49th Floor
New York, NY 10019

HON. LETITIA A. JAMES                   CHRISTOPHER LIBERATI-
New York State Attorney General           CONANT, ESQ.
Attorneys for Defendants                Ass’t Attorney General
The Capitol
Albany, NY 12224
     Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 2 of 12




DAVID N. HURD
United States District Judge

                 MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On May 29, 2019, plaintiff Karen Consiglio (“Consiglio” or “plaintiff”), a

state agency employee who was born without any fingers on her left hand,

filed this civil rights action in the U.S. District Court for the Southern

District of New York. Dkt. No. 1.

   Consiglio’s complaint alleged that defendants New York State Civil

Service Commission (the “Civil Service Commission”), New York State Office

for People with Developmental Disabilities (“OPWDD”), Employee Health

Service (“EHS”) Medical Director Richard A. Ciulla (“Director Ciulla”), and

Anatapur Panduranga, M.D. (“Dr. Panduranga”) discriminated against her

on the basis of her disability when they refused to promote her to a higher

paygrade position. Dkt. No. 1.

   On August 28, 2019, the parties stipulated to an order transferring this

action to the U.S. District Court for the Northern District of New York. Dkt.

No. 14. Thereafter, plaintiff amended her complaint to add the Department

of Civil Service (“DCS”) as a named defendant. Dkt. No. 34. Plaintiff’s

six-count amended complaint alleges that the Commission, OPWDD, DCS,

Medical Director Ciulla, and Dr. Panduranga (collectively “defendants”)

                                        2
       Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 3 of 12




violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 1983, and

the New York Human Rights Law (“NYHRL”).1

   On February 22, 2021, defendants moved under Rules 12(c) and 56 of the

Federal Rule of Civil Procedure to dismiss Consiglio’s amended complaint in

its entirety. Dkt. No. 47. The motion has been fully briefed and will be

considered on the basis of the submissions without oral argument.

II. BACKGROUND

   The following factual allegations are taken from Consiglio’s amended

complaint, Dkt. No. 34, and are assumed true for the purpose of resolving

defendants’ motion for judgment on the pleadings.

   Consiglio was born with a birth defect that left her without any fingers on

her left hand. Am. Compl. ¶ 8. In January of 2005, DCS hired plaintiff to

work as an Office Assistant at the New York State Office of Mental Health

(“OMH”). Id. ¶ 15. In early 2018, plaintiff applied for a Direct Support

Assistant position with DCS and OPWDD. Id. ¶ 17. As plaintiff explains,

this position would be a promotion to a higher paygrade. Id.

   On March 1, 2018, Consiglio passed the required Civil Service exam for

the position and was placed on the “eligible list.” Am. Compl. ¶ 18. Shortly

thereafter, DCS and OPWDD scheduled plaintiff for an in-person interview



   1   Plaintiff has sued Medical Director Ciulla and Dr. Panduranga in both their individual and
official capacities.

                                                 3
     Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 4 of 12




with two interviewers. Id. ¶ 19. Plaintiff excelled in the interview. Id. ¶ 20.

Before leaving, plaintiff told both of her interviewers about her birth defect

and “inquired if her disability would impact her candidacy for the

position.” Id. ¶ 21. According to plaintiff, DCS and OPWDD “unambiguously

affirmed” that her disability would not impact the hiring decision. See

id. ¶ 22.

   On April 16, 2018, Medical Director Ciulla and Dr. Panduranga

administered to Consiglio a physical exam called a “Body Transport

Test.” Am. Compl. ¶ 24. As plaintiff explains, this exam is part of a

pre-employment screening process used by DCS and OPWDD to determine

whether an employee can perform the essential duties of the Direct Support

Assistant position. Id. ¶ 23. Medical Director Ciulla and Dr. Panduranga

told plaintiff that she passed the test. Id. ¶ 25.

   However, shortly after Consiglio left the testing facility, she received a call

from Medical Director Ciulla and Dr. Panduranga informing her that she

needed to “re-take” the physical exam. Am. Compl. ¶ 27. Plaintiff returned

to the facility, where Medical Director Ciulla and Dr. Panduranga told

plaintiff the re-examination was necessary because she had “not disclosed

that she did not have fingers on her left hand.” Id. ¶ 28. Medical Director

Ciulla and Dr. Panduranga humiliated plaintiff by demanding that she lift



                                        4
       Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 5 of 12




her sleeve and chiding her for failing to tell them about the birth defect of her

left hand. Id. ¶¶ 29–30.

   Even though she had already passed the physical exam, Medical Director

Ciulla and Dr. Panduranga insisted that Consiglio re-take the Body

Transport Test. Am. Compl. ¶ 31. This time around, the doctors instructed

plaintiff to pick up items using only her “fingers” on “both hands.” Id. ¶ 32.

Notably, plaintiff alleges that she was not instructed to take these actions the

first time she took the exam. Id. ¶ 33. Medical Director Ciulla and Dr.

Panduranga then told plaintiff she had failed the exam. Id. ¶ 35.

   On April 20, 2018, DCS and OPWDD sent Consiglio a letter stating that

she was not qualified for the Direct Support Assistant position because she

had failed the Body Transport Test. Am. Compl. ¶ 36.

   On September 4, 2018, Consiglio filed a charge of discrimination with the

U.S. Equal Employment Opportunity Commission. Am. Compl. ¶ 3. Plaintiff

received her right-to-sue letter on March 4, 2019. Id. This action followed.

III. LEGAL STANDARD2

   “After the pleadings are closed—but early enough not to delay trial—a

party may move for judgment on the pleadings.” FED. R. CIV. P. 12(c). The

standard for granting a Rule 12(c) motion is identical to that of a 12(b)(6)



   2 While defendants have also moved for summary judgment under Rule 56, the Court’s ruling is
limited to its Rule 12(c) motion for judgment on the pleadings.

                                               5
       Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 6 of 12




motion to dismiss. See, e.g., Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir.

2010).

   “To survive a Rule 12(b)(6) motion to dismiss, the factual allegations must

be enough to raise a right to relief above the speculative level.” Ginsburg v.

City of Ithaca, 839 F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (cleaned up).

“Dismissal is appropriate only where plaintiff has failed to provide some

basis for the allegations that support the elements of his claims.” Id.

   “When ruling on a motion to dismiss, the court must accept as true all of

the factual allegations contained in the complaint and draw all reasonable

inferences in the non-movant’s favor.” United States v. Bedi, 318 F. Supp. 3d

561, 564–65 (citation omitted). “In making this determination, a court

generally confines itself to the ‘facts stated on the face of the

complaint, . . . documents appended to the complaint or incorporated in the

complaint by reference, and . . . matters of which judicial notice may be

taken.’” Id. (quoting Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016)).

IV. DISCUSSION

   As an initial matter, Consiglio has withdrawn her Fifth and Sixth Causes

of Action, both of which arose under the NYHRL. Pl.’s Opp’n, Dkt. No. 51 at

6.3 As defendant correctly explained in their moving papers, New York State




   3   Pagination corresponds to CM/ECF.

                                           6
     Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 7 of 12




(and consequently its agencies) have not consented to be sued in federal court

under the NYHRL. See, e.g., Baez v. New York, 629 F. App’x 116, 118 (2d Cir.

2015) (summary order) (affirming dismissal of NYHRL claims against State

and one of its agencies on sovereign immunity grounds). And because

individual liability under the NYHRL is predicated on the liability of the

employer and requires a showing that the defendant possessed the power to

do more than just carry out personnel decisions made by others, these claims

would fail against Medical Director Ciulla and Dr. Panduranga as

well. Defs.’ Mem., Dkt. No. 47-16 at 17–18. Accordingly, plaintiff’s NYHRL

claims will be dismissed.

   B. The ADA

   Consiglio’s First Cause of Action alleges that defendants violated the ADA

in three distinct ways. First, plaintiff alleges defendants violated Title I by

discriminating against her in hiring and advancement to the Direct Support

Assistant position. Am. Compl. ¶¶ 46–47. Second, plaintiff alleges

defendants violated Title I by failing to reasonably accommodate her

disability. Id. ¶ 48. Third, plaintiff alleges defendants violated Title II by

denying her the benefit of services, programs, or activities as a result of her

disability. Id. ¶¶ 50–51.

   Defendants argue that Consiglio’s claims under Title I of the ADA are

barred by the Eleventh Amendment. Defs.’ Mem. at 9. Defendants further

                                        7
     Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 8 of 12




argue that plaintiff’s claim under Title II of the ADA must be dismissed

because employment discrimination claims are limited to Title I. Id. at 10.

Finally, defendants argue that plaintiff’s claims under Titles I and II must be

dismissed against Medical Director Ciulla and Dr. Panduranga because

neither provision of the ADA provides for individual liability. Id. at 10–11.

   Generally speaking, the ADA “forbids discrimination against persons with

disabilities in three major areas of public life: employment, which is covered

by Title I of the statute; public services, programs, and activities, which are

the subject of Title II; and public accommodations, which are covered by Title

III.” Tennessee v. Lane, 541 U.S. 509, 516–17 (2004).

   Upon review, Consiglio’s ADA claim must be dismissed. First, to the

extent that plaintiff has attempted to assert this claim against Medical

Director Ciulla and/or Dr. Panduranga in their individual capacities, the

claim must fail because the ADA does not provide for individual

liability. See, e.g., Fox v. State Univ. of N.Y., 497 F. Supp. 2d 446, 449

(E.D.N.Y. 2007) (“[T]here is no individual liability under Title I or Title II of

the ADA . . . .”). Accordingly, plaintiff’s ADA claim against Medical Director

Ciulla and Dr. Panduranga in their individual capacities must be dismissed.

   Second, state sovereign immunity bars Consiglio from suing the Civil

Service Commission, OPWDD, DCS, and Medical Director Ciulla and/or Dr.

Panduranga in their official capacities under Title I of the ADA. As relevant

                                        8
       Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 9 of 12




here, “Congress has never abrogated New York’s sovereign immunity from

claims under Title I . . . of the ADA and New York has never waived

it.” Quadir v. N.Y. State Dep’t of Labor, 39 F. Supp. 3d 528, 537 (S.D.N.Y.

2014); see also Emmons v. City Univ. of N.Y., 715 F. Supp. 2d 394, 406

(E.D.N.Y. 2010) (explaining that state sovereign immunity extends to state

officials sued in their official capacities).4

   “A claim that is barred by a state’s sovereign immunity must be dismissed

pursuant to the Eleventh Amendment for lack of subject matter

jurisdiction.” Morales v. New York, 22 F. Supp. 3d 256, 268 (S.D.N.Y.

2014). Accordingly, Consiglio’s Title I ADA claims against the Civil Service

Commission, OPWDD, DCS, and Medical Director Ciulla and Dr.

Panduranga in their official capacities must be dismissed for lack of subject

matter jurisdiction.

   Third, although Consiglio correctly argues that Congress abrogated state

sovereign immunity with respect to Title II of the ADA, the Second Circuit

has held that “[t]he [ADA] unambiguously limits employment discrimination

claims to Title I.” Mary Jo. C. v. N.Y. State & Loc. Ret. Sys., 707 F.3d 144,

171 (2d Cir. 2013). Consequently, “[a] public employee may not bring a Title

II claim against his or her employer, at least when the defendant employer


   4  As defendants note in their moving papers, a plaintiff may avoid the sovereign immunity bar
in certain limited circumstances by seeking injunctive relief. Defs.’ Mem. at 10 n.1.


                                                 9
    Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 10 of 12




employs fifteen or more employees.” Id. Accordingly, Consiglio’s Title II ADA

claims against the Civil Service Commission, OPWDD, DCS, and Medical

Director Ciulla and Dr. Panduranga in their official capacities must be

dismissed.

   C. 42 U.S.C. § 1983

   Consiglio’s Second, Third, and Fourth Causes of Action allege that

defendants violated her Fourteenth Amendment right to Equal

Protection. Am. Compl. ¶¶ 54–75. Plaintiff asserts claims for direct

liability (Second Cause of Action), supervisory liability (Third Cause of

Action), and municipal liability (Fourth Cause of Action). Id.

   Upon review, these claims must also be dismissed. First, “the State of

New York has not waived its sovereign immunity from § 1983 claims in

federal court.” Forjone v. Dep’t of Motor Vehicles, 414 F. Supp. 3d 292, 301

(N.D.N.Y. 2019) (cleaned up). “Nor has Congress validly abrogated New

York’s sovereign immunity from these claims.” Id. Accordingly, plaintiff’s

§ 1983 claims against the Civil Service Commission, OPWDD, DCS, and

Medical Director Ciulla and Dr. Panduranga in their official capacities must

be dismissed.

   Second and equally important, “the equal protection clause does not apply

to claims of disability-related discrimination . . . in employment.” Koenig v.

City of New Haven, 2017 WL 631190, at *12 (D. Conn. Feb. 15, 2017). In

                                       10
    Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 11 of 12




other words, “a claim of disability discrimination is not actionable under

section 1983.” Id. (cleaned up); see also Chick v. Cty. of Suffolk, 546 F. App’x

58, 60 (2d Cir. 2013) (summary order) (affirming dismissal of § 1983 Equal

Protection claims based on disability discrimination and a failure to

accommodate because a “class of one” claim “does not exist in the public

employment context”). Accordingly, to the extent plaintiff has asserted

these § 1983 claims against Medical Director Ciulla and Dr. Panduranga,

they must be dismissed as well.

V. CONCLUSION

   In an effort to avoid dismissal of her claims, Consiglio contends that the

Court should simply construe her faulty ADA claims as arising under the

Rehabilitation Act instead. Pl.’s Opp’n at 21–22. But plaintiff is a counseled

litigant. She has amended her pleading once. Dkt. No. 34. Discovery is

closed. Dkt. No. 44. The Court declines to consider these unpled claims at

the eleventh hour. See, e.g., Camoia v. City of N.Y., 787 F. App’x 55, 58 (2d

Cir. 2019) (summary order) (explaining that “[m]erely raising the argument

for the first time in opposition to a motion for summary judgment is

inadequate”).

   Therefore, it is

   ORDERED that

   1. Defendants’ motion for a judgment on the pleadings is GRANTED.

                                       11
    Case 6:19-cv-01080-DNH-ML Document 55 Filed 05/25/21 Page 12 of 12




  2. Plaintiff’s amended complaint is DISMISSED.

  The Clerk of Court is directed to terminate the pending motion and enter

judgment accordingly.

  IT IS SO ORDERED.



Dated: May 25, 2021
       Utica, New York.




                                    12
